Exhibit 10.159

 

UNDERLYING ESS LSA   EXECUTION

AMENDMENT NO. 1 TO LOAN AND SECURITY AGREEMENT

(PORTFOLIO EXCESS SPREAD)

This Amendment No. 1 to Loan and Security Agreement (Portfolio Excess Spread)
(this “Amendment”) is made as of October 30, 2015 by and between PENNYMAC LOAN
SERVICES, LLC (the “Lender”) and PENNYMAC HOLDINGS, LLC (the “Borrower”).

Lender and Borrower previously entered into a Loan and Security Agreement, dated
as of April 30, 2015 (the “Existing Agreement”, and as further amended by this
Amendment, the “Agreement”).

Lender and Borrower have agreed, subject to the terms and conditions of this
Amendment, that the Existing Agreement be amended to reflect certain agreed upon
revisions to the terms of the Existing Agreement.

Accordingly, Lender and Borrower hereby agree, in consideration of the mutual
promises and mutual obligations set forth herein, that the Existing Agreement is
hereby amended as follows:

SECTION 1. Definitions. Section 1.01 of the Existing Agreement is hereby amended
by deleting the definition of “Termination Date” in its entirety and replacing
it with the following in its proper alphabetical order:

“Termination Date” means the earliest of (a) December 15, 2015; and (b) the
Obligations having become immediately due and payable pursuant to Section 7.03
of the Loan Agreement.

SECTION 2. Conditions Precedent. This Amendment shall become effective as of the
date hereof (the “Amendment Effective Date”), subject to the satisfaction of the
following conditions precedent:

2.1 Delivered Documents. On the Amendment Effective Date, Lender shall have
received the following documents, each of which shall be satisfactory to Lender
in form and substance:

(a) this Amendment, executed and delivered by the duly authorized officers of
the Lender and Borrower; and

(b) such other documents as Lender or counsel to Lender may reasonably request.

SECTION 3. Representations and Warranties. Borrower hereby represents and
warrants to Lender that Borrower is in compliance with all the terms and
provisions set forth in the Agreement on its part to be observed or performed,
and that no Event of Default under the Agreement has occurred or is continuing
and hereby confirms and reaffirms the representations and warranties contained
in Article III of the Agreement.



--------------------------------------------------------------------------------

SECTION 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Existing Agreement shall continue to be, and shall remain, in
full force and effect in accordance with its terms.

SECTION 5. Severability. Each provision and agreement herein shall be treated as
separate and independent from any other provision or agreement herein and shall
be enforceable notwithstanding the unenforceability of any such other provision
or agreement.

SECTION 6. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page of this
Amendment in Portable Document Format (PDF) or by facsimile shall be effective
as delivery of a manually executed original counterpart of this Amendment.

SECTION 7. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO THE
CHOICE OF LAW PROVISIONS THEREOF.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed and
delivered by their duly authorized officers or trustees as of the date first
above written.

 

PENNYMAC HOLDINGS, LLC By:   /s/ Pamela Marsh  

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

 

PENNYMAC LOAN SERVICES, LLC By:   /s/ Pamela Marsh  

Name: Pamela Marsh

Title: Executive Vice President, Treasurer

Signature Page to Amendment No. 1 to Loan and Security Agreement